PER CURIAM:
Original proceeding.
Petition for writ of habeas corpus filed by Ronald R. Edstrom, an inmate of the Montana State Prison, appearing pro se.
Two matters are raised in the petition, one being the method of computation of times served. The court has been informed that this matter has been adjusted by the staff of the prison and requires no further comment. The second matter raised has to do with appointment of counsel but as we understand the contentions of petitioner, if the time served be adjusted, as we are informed it has been, this question would be moot. Therefore we make no comment.
The writ requested is denied and the proceeding is dismissed.